Citation Nr: 1814755	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance / housebound.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1947 to June 1952.  He died in February 2012.  The Appellant was the Veteran's surviving spouse and she sought entitlement to SMC based on the Veteran's need for aid and attendance prior to his death in February 2012 / housebound.  However, the Appellant died in January 2018.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 17, 2016 correspondence, the Appellant's attorney requested that the Board stay adjudication of this case for at least 90 days from the date of the letter to afford him time to submit outstanding, pertinent treatment records.  In June 28, 2016 correspondence, the Board granted the attorney's request and afforded the attorney 90 days from the date of that letter (until September 28, 2016) to submit additional evidence.  The attorney submitted additional medical evidence with a waiver of RO consideration in October 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On February 12, 2018, the Board was notified by the Appellant's attorney that the Appellant died in January 2018.

CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 

ORDER

The appeal is dismissed.


		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


